Citation Nr: 1532423	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for stomach resection for duodenal ulcer in excess of 40 percent prior to January 29, 2009, and in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1945 to August 1946 and from September 1947 to January 1949.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In March 2013, the RO increased the disability rating for stomach resection for duodenal ulcer to 60 percent and assigned a total disability rating based on individual unemployability, both effective January 29, 2009, the date of claim for   a TDIU based on all disabilities. 

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Prior to January 29, 2009, the Veteran's stomach resection for duodenal ulcer manifested by continued spells of hypoglycemia, epigastric burning, diarrhea, vomiting, weakness, and excessive sweating after eating that were considered mild to moderate.

2.  From January 29, 2009, the Veteran's stomach resection for duodenal ulcer is assigned the maximum schedular rating for that disorder, which adequately addresses his symptomatology. 


CONCLUSION OF LAW

The criteria for an increased rating for stomach resection for duodenal ulcer in excess of 40 percent prior to January 29, 2009, and in excess of 60 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7308 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in  July 2006. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating for Stomach Resection for Duodenal Ulcer

The Veteran seeks an increased rating for stomach resection for duodenal ulcer in excess of 40 percent prior to January 29, 2009, and in excess of 60 percent thereafter.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

There are diseases of the digestive system, particularly within the abdomen,      which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this     area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R.   § 4.14.  38 C.F.R. § 4.113.  In this regard, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with evaluation of the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.114.

The RO has rated the Veteran's stomach resection for duodenal ulcer under 38   C.F.R. § 4.114, Diagnostic Code 7308.  A 40 percent rating is warranted for moderate symptoms; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating, the maximum under the Code, is warranted for severe symptoms; associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

Diagnostic Code 7305 addresses duodenal ulcers.  In pertinent part, moderately severe duodenal ulcer, manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or   more times a year warrants a 40 percent rating.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent disability rating.  38 C.F.R.  § 4.114.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's increased rating claim was received in February 2006.

At a July 2006 VA examination, the Veteran reported intermittent symptoms of hypoglycemia, epigastric burning, diarrhea, weakness, and excessive sweating.  The examiner noted that the Veteran's weight was stable.

In September 2006, the Veteran's family and friends reported a continuation of the spells described during the July 2006 VA examination.

VA treatment records dated in 2007 and 2008 show a continuity of intermittent symptoms after eating with the addition of vomiting.  These records also show    that the Veteran denied weight loss or change in appetite.  See, e.g., VA treatment records (Feb. 7, 2008, and May 9, 2008).

At a VA examination in February 2009, the Veteran reported continued spells of diarrhea, dizziness, nausea, sweating, vomiting, and weakness after eating.  He also reported weight loss.  The examiner reported no sign of significant weight loss or malnutrition, or anemia.  The examiner characterized the Veteran's disability as moderate and opined that it did not affect his ability to work.

At a VA examination in July 2009, the examiner opined that the Veteran's disability had a moderate effect on his ability to engage in sedentary or physical employment.

At an August 2009 decision review officer hearing, the Veteran reported a continuation of the symptoms described at earlier VA examinations.  He denied significant weight changes or anemia.

At a VA examination in October 2009, the Veteran reported a continuation of the symptoms described during earlier VA examinations.  The examiner characterized the Veteran's disability as mild to moderate.

At a VA examination in December 2011, the examiner characterized the Veteran's disability as mild, and opined that it impaired employability to extent that dizziness spells would make it difficult to preach and make home/hospital visits difficult, because he had to carry food with him and he never knew when a dumping episode would occur.

At a December 2012 VA examination, a VA examiner opined that the Veteran's disability interferes with his ability to absorb nutrients, which results in definite impairment of health.  The VA examiner characterized the Veteran's disability as severe.  The examiner opined that episodes of hypoglycemia due to late dumping syndrome would likely prevent the Veteran from maintaining gainful physical or sedentary employment.

Upon review of the record, the Board finds that an evaluation for stomach resection for duodenal ulcer in excess of 40 percent prior to January 29, 2009 and in excess of 60 percent thereafter is not warranted.

Prior to December 2012, the Veteran's disability manifested by spells of hypoglycemia, epigastric burning, diarrhea, vomiting, weakness, and excessive sweating after eating.  The Board finds, and the July 2006, February 2009, July 2009, October 2010, and December 2011 VA examiners agree, that these symptoms were mild to moderate.  

Upon review, for the period prior to January 29, 2009, such symptoms warrant no more than a 40 percent rating under Diagnostic Code 7308.  While the RO granted   an increased rating from January 29, 2009 notwithstanding the findings of mild      to moderate symptomatology on February 2009, July 2009, October 2010 and December 2011 examinations, "the Board, as the final trier of fact, is not constrained by favorable determinations below."  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009).  Thus, the Board is not required to extend the higher rating to a period prior to January 29, 2009 merely because the RO granted a higher rating based on similar findings.  As noted above, the Board finds the symptomatology      in the medical evidence for the period prior to January 29, 2009 is adequately addressed by the 40 percent evaluation assigned during that period. 

The severity of the Veteran's symptoms do not more nearly approximate the  criteria for a higher 60 percent rating, which require severe symptoms resulting in malnutrition and anemia.  Prior to December 2012, VA treatment records and medical examinations show no significant evidence of weight loss or anemia.  Accordingly, a rating in excess of 40 percent is not warranted under Diagnostic Code 7308 prior to January 29, 2009.

The Board has considered whether a higher rating was warranted under other diagnostic codes, but finds that the most appropriate Diagnostic Code is 7308.  In any event, the record does not show adhesions of the peritoneum with evidence of severe symptoms of definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Thus a higher 50 percent rating is not warranted under Diagnostic Code 7301.  Additionally, as there    is no evidence of severe symptoms of pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, a 60 percent rating is not warranted for a duodenal ulcer under Diagnostic Code 7305.

The evidence reflects that from December 2012, the Veteran's disability began to interfere with his ability to absorb nutrients, causing definite impairment of health.  The Board finds, and the December 2012 VA examiner agrees, that these symptoms have been severe.  Such symptoms are consistent with the 60 percent rating presently assigned under Diagnostic Code 7308.  The Board finds that a schedular disability rating in excess of 60 percent is not warranted during the period from January 29, 2009.  Significantly, a 60 percent rating is the highest rating possible under Diagnostic Code 7308 or 7305 for duodenal ulcer.

The Veteran is not service-connected for disabilities such as marginal ulcer, ventral hernia, tuberculous peritonitis, liver disabilities, intestinal disability, pancreatic disability, rectal disabilities, or cancer such that higher ratings can be considered at any time during the course of the claim under Diagnostic Codes 7306, 7312,7323, 7330, 7332, 7333,7339, 7343, 7345, 7347, 7351, 7354.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected stomach resection for duodenal ulcer is manifested by signs and symptoms such as spells of hypoglycemia, epigastric burning, diarrhea, vomiting, weakness, and excessive sweating after eating, which interfere with his ability to absorb nutrients, causing definite impairment of health.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 7308.  In short, there is nothing exceptional or unusual about the Veteran's stomach resection for duodenal ulcer.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, supra.  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran filed a claim for a TDIU on January 29, 2009 and such claim was granted by the RO effective that date.  Prior to that date, the Veteran did not allege, and the evidence does not reflect, that he is unemployable due to his service-connected stomach disability.  As noted above, the medical evidence of record indicates his ulcer symptoms were moderate at most during the period prior to January 29, 2009, and the February 2009 examiner noted the Veteran was retired due to age and duration of work, not disability.  The examiner characterized the Veteran's disability as moderate and opined that it did not affect his ability to work.  Accordingly, the Board finds that for the period prior to January 29, 2009, the probative evidence indicates the Veteran's stomach disability did not render him unemployable, and a claim of TDIU during that period has not been reasonably raised.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

An increased rating for stomach resection for duodenal ulcer in excess of 40 percent prior to January 29, 2009, and in excess of 60 percent thereafter is denied.



____________________________________________
K. A. BANFIELD
 Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


